DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.
 
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Response to Arguments/Remarks
4.	Applicant’s arguments, see pgs. 7-11, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments/remarks, pg. 7, regarding the claim objections:
It is noted that the newly presented changes to the claims have overcome the previously presented objections.
To clarify the record, previously claims 3 and 13 in the claims of September 25, 2020 the limitations of “corresponding first plurality of slots” and “corresponding second plurality of slots” were not clearly claimed with what they correspond to, and “each coil member … includes one of a corresponding first plurality of slots” and “each coil member … includes one of a corresponding second plurality of slots” were not clearly directed to a single slot for each coil member. Based on the Examiner’s understanding of the Applicant’s invention in light of the specification, recommendations were provided for the claimed language to be changed “along the lines of” but the exact language is not required as long as appropriate corrections are made to resolve the clarity issues.

Pertaining to the Applicant’s arguments/remarks, pgs. 8-9, regarding the 112(a) rejections:
Arguments/remarks are made that “notwithstanding of the any possible lack of precision of the description in ¶ [0024]”, that based on the credentials of the inventors which qualify as “one skilled in the relevant art”, and “Regardless of the meaning of the term “ends” from the description in ¶ [0024], the Application clearly describes coil member connected in series. (See, e.g. FIGs. 8 and 11.)”.
The Examiner agrees that the inventors are skilled in the relevant art, disagrees about the relevance of ¶ [0024], and disagrees that the Application provides support solely in Figs. 8 and 11 for 
35 U.S.C. 112(a) requires “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” (bolding added for emphasis) The consideration for the written description requirement is not only for Applicant(s) considered to be skilled in the art to make and use the same, but for any person skilled in the art and for the best mode to be set forth for carrying out the invention.
See Applicant’s Fig. 8 and pertinent written description directed to all of the coil member elements 107 and 114 with no slot, see Applicant’s Fig. 11 and pertinent written description is directed to all of the coil member elements 107 and 114 with slots, which do not provide support for the subject matter of claims 22-23 and 26 requiring a combination of coil members with and without a slot, as well as, a locational relationship of an unslotted coil between two slotted coils in series – the three coils with the locational relationship are either associated as part of the first plurality of coil members elements 107, which are between the magnetic core element 111 and the substrate element 101, or associated as part of the second plurality of coil members elements 114, which is on an opposite side of the magnetic core with respect to the first plurality of coil members.
Applicant’s written description [0024] is the only support for a combination of coil members with and without a slot and specifically “slotting can be applied to a part of the conductor selectively for example at the two end of the inductor only”. As also previously presented, see MPEP 2163.05 § II. “The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement 
See the provided the two labeled Applicant’s Fig. 8 aligned with Claims 23 and 25 on the left, and Claim 22 on the right.

    PNG
    media_image1.png
    674
    1683
    media_image1.png
    Greyscale


Upon further consideration, it is determined that both of the two interpreted versions of “two end of the inductor only” as provided in the two labeled Applicant’s Fig. 8 above are both supported because Applicant’s written description [0024] would reasonably lead those skilled in the art to the two particular species.

Pertaining to the Applicant’s arguments, pg. 10, regarding the previously presented 112(b) rejections:
Based on the provided definition for the use of “proper subset” provided, the 112(b) rejection for claim 21 is withdrawn and the claimed limitation is interpreted accordingly.



Pertaining to the Applicant’s arguments regarding the previously presented prior art:
It is noted that new combination of prior art are utilized as necessitated by the amendment to the claims such that arguments directed solely to the previously presented prior art are moot.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claim 24 recites in line 7 “the coil members” There is insufficient antecedent basis for this limitation in the claim. It is indefinite as to whether “the coil members” are is referring back to the “first” pluralities of coil members, “second” pluralities of coil members, “first and second pluralities of coil members” together as a group, or each respectively.
For the purposes of compact prosecution, the interpretation will be taken that “the coil members” may refer to any of the previously introduced coils.
Claim 25 recites in line 8 “the coil members” There is insufficient antecedent basis for this limitation in the claim. It is indefinite as to whether “the coil members” are is referring back to the “first” pluralities of coil members, “second” pluralities of coil members, “first and second pluralities of coil members” together as a group, or each respectively.
For the purposes of compact prosecution, the interpretation will be taken that “the coil members” may refer to any of the previously introduced coils.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claim 24 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mohan et al. (US 2013/0049749 A1), hereinafter as Mohan

Claim 24, insofar as the claim can be interpreted despite the 112 issues, Mohan discloses an integrated circuit (see Figs. 9-13, 19-22, 31-34, 37-38, 47-50, and 54-56, second embodiment), comprising;
a magnetic core (see Figs. 38A-C, element 972, see [0115] “magnetic core structure 972”)  located over a substrate (element 910, [0073] “semiconductor wafer 910”);
a winding (see Figs. 56A-C, elements 930C, 954, 980C; see [0090] “lower coil structures 930C”, see [0103] “via structures 954”, see [0134] “upper coil structures 980C”; “winding” has a plain meaning provided in the online Merriam-Webster dictionary as “1 : material (such as wire) wound or coiled about an object (such as an armature)”) around the magnetic core, the winding including first and second pluralities of coil members (first plurality of coil member elements 930C and second plurality of coil member elements 980C), the first plurality of coil members located between the magnetic core and the substrate (see Figs. 33-34), and the magnetic core located between the first and second pluralities of coil members (see Figs. 47-50); and
a dielectric layer (see Fig. 56 element 922 and see [0078] “a non-conductive structure 922”) between coil members and an interconnect layer (see Fig. 56 element 920, see [0077] “conductive pads 920” interconnect between elements 930 and element 916), the dielectric layer including a polymer layer (see Fig. 56 and [0079] “non-conductive structure 922 is formed by depositing a layer of photoimageable epoxy or polymer 924”) between the first plurality of coil members and the interconnect layer (see Fig. 56).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3, 5-7, 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as obvious over Mohan et al. (US 2013/0049749 A1), hereinafter as Mohan, in view of Herbert et al. (US 2009/0322461 A1), hereinafter as Herbert.

11.	Regarding Claim 1, Mohan discloses an integrated circuit (see Figs. 9-13, 19-22, 31-34, 37-38, 47-50, and 54-56, second embodiment), comprising;
a magnetic core (see Figs. 38A-C, element 972, see [0115] “magnetic core structure 972”) located over a substrate (element 910, [0073] “semiconductor wafer 910”);
a winding (see Figs. 56A-C, elements 930C, 954, 980C; see [0090] “lower coil structures 930C”, see [0103] “via structures 954”, see [0134] “upper coil structures 980C”; “winding” has a plain meaning provided in the online Merriam-Webster dictionary as “1 : material (such as wire) wound or coiled about an object (such as an armature)”) around the magnetic core, the winding including first and second pluralities of coil members (first plurality of coil member elements 930C and second plurality of coil member elements 980C), the first plurality of coil members located between the magnetic core and the substrate (see Figs. 33-34), and the magnetic core located between the first and second pluralities of coil members (see Figs. 47-50).
Mohan does not disclose wherein at least one coil member of the first or second plurality of coil members includes a slot that extends along the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating first and second separate current paths through the at least one coil member, each of the first and second separate current paths running parallel to and having a same height above the substrate.

    PNG
    media_image2.png
    287
    861
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    1001
    media_image3.png
    Greyscale

Herbert discloses (see embodiment of Figs. 6A-B and 8A-L, and see “Labeled Fig. 6B” above) wherein at least one coil member of the first or second plurality of coil members (at least one coil member of the first plurality of coil member elements 108, second plurality of coil member elements 104) includes a slot (labeled element “Slot”) that extends along the at least one coil member (see in particular Fig. 8G and [0065] “the grooves 103 and 107 are partially filled with conductive materials 104, 108 to form the inductor coils”), the slot intersecting first and second opposing surfaces (first and  of the at least one coil member thereby creating first and second separate current paths through the at least one coil member (see “2nd Labeled Fig. 6B” above, first current path through a left part of each coil member which is separated from a second current path through a right part of the coil which are separated from each other by respective labeled element “Slot”;
Note, the elements “First Current Path” and “Second Current Path” are physically separated by the “Slot”. As required by the claim, each of the two separate current paths of the slot must be associated with a respective coil member, meaning that the respective two separate current paths must be connected together as part of the same singular coil member; however, the structure as seen in the Applicant’s specification in Figs. 9 & 11 where the two separate current paths that carry a parallel current value with respect to each other are only connected at opposing ends in a longer length direction of the respective coil member is not claimed such as to distinguish from Herbert’s physically separate current paths which are connected at opposing ends in a shorter width direction of the respective coil member.), each of the first and second separate current paths running parallel to and having a same height (see “2nd Labeled Fig. 6B” above – the current paths are running physically parallel to each other with respect to the slot and have a same height;
Note, the limitation “running parallel” is interpreted to include a physical relationship and not limited to an electrically parallel connection).
The slot for each of the coil members as taught by Herbert is incorporated as a slot for each of the coil members for each of the member of Mohan. The combination discloses wherein at least one coil member of the first or second plurality of coil members includes a slot that extends along the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating first and second separate current paths through the at least one coil member, each of the first and second separate current paths running parallel to and having a same height above the substrate (see Mohan, the elements 930C and 980C are combined to be each be slotted).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate combination discloses wherein at least one coil member of the first or second plurality of coil members includes a slot that extends along the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating first and second separate current paths through the at least one coil member, each of the first and second separate current paths running parallel to and having a same height as taught by Herbert as combination discloses wherein at least one coil member of the first or second plurality of coil members includes a slot that extends along the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating first and second separate current paths through the at least one coil member, each of the first and second separate current paths running parallel to and having a same height above the substrate of Mohan because the combination allows adjustment of contact resistance and optimization of electrical and magnetic properties to a desired operation frequency in conjunction with, for example the structural shape, dimensions, and material of the coils and the core (see Herbert [0073-0074]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known unslotted coil members in a similar device for slotted coil members in a similar device where the two options are provided as alternatives to obtain predictable results (see Herbert [0065] “The structure of inductor 600 may be similar to the structure of the inductors 100, 200, and 300 as described above in FIGS. 1A-1E, FIGS. 2A-2F and 3A-3F respectively except that the grooves 103 and 107 are partially filled with conductive materials 104, 108 to form the inductor coils.”).

Claim 3, Mohan and Herbert disclose the integrated circuit of claim 1, wherein the slot is a first slot, and each coil member of the first plurality of the coil members includes a respective slot among a first plurality of slots a corresponding to the first plurality of coil members, and each coil member of the second plurality of coil members includes a respective slot among a second plurality of slots corresponding to the second plurality of coil members, the first slot belonging to the first or second pluralities of slots (see Herbert Figs. 6A-B, 8A-L, “Labeled Fig. 6B” and “2nd Labeled Fig. 6B” above, the slotting is in each of the coil members).


    PNG
    media_image4.png
    525
    1498
    media_image4.png
    Greyscale

13.	Regarding Claim 5, Mohan and Herbert disclose the integrated circuit of claim 1, wherein the at least one coil member is connected to a first adjacent coil member by a first via and to a second adjacent coil member by a second via, and the slot extends between the first and second vias (see Mohan “Labeled Fig. 22A & Fig. 50A” above, and note the slot is included part of the labeled element “At least one coil member” and all other coil members).

14.	Regarding Claim 6, Mohan and Herbert disclose the integrated circuit of claim 1, wherein all of the coil members in the winding are slotted (see Herbert Figs. 6A-B and 8A-L).

Claim 7, Mohan and Herbert disclose the integrated circuit of claim 1, wherein the magnetic core include a plurality of laminated layers (see Mohan Fig. 56 plurality of laminated, layers of firmly united material, layers).

16.	Regarding Claim 11, Mohan discloses a method of forming an integrated circuit (see Figs. 9-13, 19-22, 31-34, 37-38, 47-50, and 54-56, second embodiment), comprising;
forming a magnetic core layer (see Figs. 38A-C, element 972, see [0115] “magnetic core structure 972”) over a substrate (element 910, [0073] “semiconductor wafer 910”);
forming first and second pluralities of coil members (first plurality of coil member elements 930C and second plurality of coil member elements 980C), the first plurality of coil members being located between the magnetic core layer and the substrate (see Figs. 33-34), the magnetic core layer being located between the first and second pluralities of coil members (see Figs. 47-50).
Mohan does not disclose forming a slot through at least one coil member of the first or second pluralities of coil members, the slot extending along a length direction of the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating through the at least one coil member two separate current paths being parallel to and having a same height above the substrate.

    PNG
    media_image2.png
    287
    861
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    1001
    media_image3.png
    Greyscale

Herbert discloses (see embodiment of Figs. 6A-B and 8A-L, and see “Labeled Fig. 6B” above) forming a slot (labeled element “Slot” and [0065] “the grooves 103 and 107 are partially filled with conductive materials 104, 108 to form the inductor coils”) through at least one coil member of the first or second pluralities of coil members (at least one coil member of the first plurality of coil member elements 108, second plurality of coil member elements 104), the slot extending along a length direction of the at least one coil member (see in particular Fig. 8G), the slot intersecting first and second opposing surfaces (first and second, left and right, laterally opposing surfaces) of the at least one coil member thereby creating through the at least one coil member two separate current paths (see “2nd Labeled Fig. 6B” above, first current path through a left part of each coil member which is separated from a second current path through a right part of the coil which are separated from each other by respective labeled element “Slot”;
Note, the elements “First Current Path” and “Second Current Path” are physically separated by the “Slot”. As required by the claim, each of the two separate current paths of the slot must be associated with a respective coil member, meaning that the respective two separate current paths must be connected together as part of the same singular coil member; however, the structure as seen in the Applicant’s specification in Figs. 9 & 11 where the two separate current paths that carry a parallel current value with respect to each other are only connected at opposing ends in a longer length direction of the respective coil member is not claimed such as to distinguish from Herbert’s physically separate current paths which are connected at opposing ends in a shorter width direction of the being parallel to and having a same height (see “2nd Labeled Fig. 6B” above – the current paths are being parallel to each other with respect to the slot and have a same height;
Note, the limitation “running parallel” is interpreted to include a physical relationship and not limited to an electrically parallel connection).
The slot for each of the coil members as taught by Herbert is incorporated as a slot for each of the coil members for each of the member of Mohan. The combination discloses forming a slot through at least one coil member of the first or second pluralities of coil members, the slot extending along a length direction of the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating through the at least one coil member two separate current paths being parallel to and having a same height above the substrate (see Mohan, the elements 930C and 980C are combined to be each be slotted).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate combination discloses forming a slot through at least one coil member of the first or second pluralities of coil members, the slot extending along a length direction of the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating through the at least one coil member two separate current paths being parallel to and having a same height as taught by Herbert as combination discloses forming a slot through at least one coil member of the first or second pluralities of coil members, the slot extending along a length direction of the at least one coil member, the slot intersecting first and second opposing surfaces of the at least one coil member thereby creating through the at least one coil member two separate current paths being parallel to and having a same height above the substrate of Mohan because the combination allows adjustment of contact resistance and optimization of electrical and magnetic properties to a desired operation frequency in conjunction with, for example the structural shape, dimensions, and material of the coils and the core (see Herbert [0073-0074]); 

17.	Regarding Claim 13, Mohan and Herbert disclose the method of claim 11, wherein the slot is a first slot, and each coil member of the first plurality of the coil members includes a respective slot among a first plurality of slots a corresponding to the first plurality of coil members, and each coil member of the second plurality of coil members includes a respective slot among a second plurality of slots corresponding to the second plurality of coil members, the first slot belonging to the first or second pluralities of slots (see Herbert Figs. 6A-B, 8A-L, “Labeled Fig. 6B” and “2nd Labeled Fig. 6B” above, the slotting is in each of the coil members).



    PNG
    media_image4.png
    525
    1498
    media_image4.png
    Greyscale

Claim 15, Mohan and Herbert disclose the method of claim 11, further comprising connecting the at least one coil member to a first adjacent coil member by a first via and to a second adjacent coil member by a second via, and the slot extends between the first and second vias (see Mohan “Labeled Fig. 22A & Fig. 50A” above, and note the slot is included part of the labeled element “At least one coil member” and all other coil members).

19.	Regarding Claim 16, Mohan and Herbert disclose the method of claim 11, wherein all of the coil members of the winding are slotted (see Herbert Figs. 6A-B and 8A-L).

20.	Regarding Claim 17, Mohan and Herbert disclose the method of claim 11, wherein the magnetic core includes a plurality of laminated layers (see Mohan Fig. 56 plurality of laminated, layers of firmly united material, layers).

21.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as obvious over Mohan et al. (US 2013/0049749 A1), hereinafter as Mohan, in view of Herbert et al. (US 2009/0322461 A1), hereinafter as Herbert, further in view of Cohen (US 6,195,232 B1). 

22.	Regarding Claim 8, Mohan and Herbert disclose the integrated circuit of claim 1, wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN.
Mohan and Herbert combined do not disclose wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN.
Cohen discloses wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN (see Column lines 39-61 “Desirable ferromagnetic materials may include NiFe, CoZr, CoNbZr, CoTaZr, FeSi, FeAlSi, FeN, FeAlN, FeTaN, CoFe, CoNiFe, CoFeB, and the like.” Selected as FeAlN).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN as taught by Cohen as wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN in the combination of Mohan and Herbert because the combination provides low magnetic noise, zero or low magnetostriction, enables high frequency operation, minimizes eddy currents (see Cohen Column 9 lines 43-58); further, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known magnetic core material in a similar device having a magnetic core surrounded by coils where the material of the magnetic core is listed as alternatives (see Cohen Column lines 39-61, “Desirable ferromagnetic materials may include NiFe, CoZr, CoNbZr, CoTaZr, FeSi, FeAlSi, FeN, FeAlN, FeTaN, CoFe, CoNiFe, CoFeB, and the like.”; also see Mohan [0112] “Magnetic material layer 972L can be implemented with, for example, cobalt tantalum zirconium (CoTaZr) or permalloy, materials which have a high permeability and a low resistance.”)

23.	Regarding Claim 18, Mohan and Herbert disclose the method of claim 11.
Mohan and Herbert combined do not disclose wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN.
Cohen discloses wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN (see Column lines 39-61 “Desirable ferromagnetic materials may include NiFe, CoZr, CoNbZr, CoTaZr, FeSi, FeAlSi, FeN, FeAlN, FeTaN, CoFe, CoNiFe, CoFeB, and the like.” Selected as FeAlN).
The magnetic core material of FeAlN as taught by Cohen is incorporated as the magnetic core material in the combination of Mohan and Herbert.
wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN as taught by Cohen as wherein the magnetic core comprises Ni80Fe20, Co90Ta5Zr5 or FeAlN in the combination of Mohan and Herbert because the combination provides low magnetic noise, zero or low magnetostriction, enables high frequency operation, minimizes eddy currents (see Cohen Column 9 lines 43-58); further, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known magnetic core material in a similar device having a magnetic core surrounded by coils where the material of the magnetic core is listed as alternatives (see Cohen Column lines 39-61, “Desirable ferromagnetic materials may include NiFe, CoZr, CoNbZr, CoTaZr, FeSi, FeAlSi, FeN, FeAlN, FeTaN, CoFe, CoNiFe, CoFeB, and the like.”; also see Mohan [0112] “Magnetic material layer 972L can be implemented with, for example, cobalt tantalum zirconium (CoTaZr) or permalloy, materials which have a high permeability and a low resistance.”)

24.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Mohan et al. (US 2013/0049749 A1), hereinafter as Mohan, in view of Herbert et al. (US 2009/0322461 A1), hereinafter as Herbert, further in view of Yamanaka et al. (US 2008/0030905 A1), hereinafter Yamanaka.

25.	Regarding Claim 9, Mohan and Herbert disclose the integrated circuit of claim 1.
Mohan and Herbert combined do not disclose wherein the coil members are copper.
Yamanaka discloses wherein the coil members are copper (see Fig. 1 and [0027] “The lower coil portions 107 are formed of, for example, at least one nonmagnetic metal material selected from gold, silver, platinum, copper, chromium, aluminum” Selected as copper).
The coil material of copper as taught by Yamanaka is incorporated as the coil material in the combination of Mohan and Herbert.
wherein the coil members are copper as taught by Yamanaka as wherein the coil members are copper in the combination of Mohan & Herbert because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known coil members material in a similar device having a magnetic core surrounded by coils where the material of the coil members is listed as alternatives (see [0027] “The lower coil portions 107 are formed of, for example, at least one nonmagnetic metal material selected from gold, silver, platinum, copper, chromium, aluminum”; also see Mohan Figs. 21-22 [0087] “a metal layer 944, such as aluminum”).

26.	Regarding Claim 19, Mohan and Herbert disclose the method of claim 11.
Mohan and Herbert combined do not disclose wherein the first and second pluralities of coil members are copper.
Yamanaka discloses wherein the first and second pluralities of coil members are copper (see Fig. 1 and [0027] “The lower coil portions 107 are formed of, for example, at least one nonmagnetic metal material selected from … copper” and [0031] “the upper coil portions 113 are formed of, for example, at least one nonmagnetic metal material selected from … copper”).
The coil material of copper as taught by Yamanaka is incorporated as the coil material in the combination of Mohan and Herbert.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the first and second pluralities of coil members are copper as taught by Yamanaka as wherein the first and second pluralities of coil members are copper in the combination of Mohan & Herbert because the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known coil members material in a 

27.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as obvious over Mohan et al. (US 2013/0049749 A1), hereinafter as Mohan, in view of Herbert et al. (US 2009/0322461 A1), hereinafter as Herbert, further in view of Wang et al. (US 2014/0048926 A1), hereinafter as Wang.
[Webb (US 2013/0093032 A1) is utilized herein as evidence.]

28.	Regarding Claim 10, Mohan and Herbert discloses the integrated circuit of claim 1, further comprising a dielectric layer (see Mohan Fig. 56 element 922 and see [0078] “a non-conductive structure 922”) between the first and second pluralities of coil members and an interconnect layer (see Mohan Fig. 56 element 920, see [0077] “conductive pads 920” interconnect between elements 930 and element 916), the dielectric layer including a polymer layer (see Mohan Fig. 56 and [0079] “non-conductive structure 922 is formed by depositing a layer of photoimageable epoxy or polymer 924”) between the first plurality of coil members and the interconnect layer (see Mohan Fig. 56).
Mohan and Herbert do not disclose the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.
	Wang discloses the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer (see Fig. 1B dielectric layer element 20 & 22, further including a silicon nitride layer element 20 between the polymer layer element 22 and the interconnect layer element 18; see [0012]).
the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer as taught by Wang as the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer of Mohan and Herbert because the combination provides multiple passivation layers for protection for the interconnect layer, pad, and the other elements nearby (see Wang Fig. 1B and see [0012]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material for a dielectric material for providing electrical and mechanical passivation for at least an interconnect layer which connects to another conductive element through the dielectric material for to obtain predictable results of a multilayer dielectric material for which the material are provided as alternatives (see Wang [0012]; further, see evidentiary reference Webb Fig. 2 and [0037] which states that an insulating layer may be provided between a substrate and a magnetic layer for which the insulating layer may comprise one or more multiple layers including silicon nitride and polymers).

29.	Regarding Claim 20, Mohan and Herbert disclose the method of claim 11, further comprising forming a dielectric layer (see Mohan Fig. 56 element 922 and see [0078] “a non-conductive structure 922”) between the first and second pluralities of coil members and an interconnect layer (see Mohan Fig. 56 element 920, see [0077] “conductive pads 920” interconnect between elements 930 and element 916), the dielectric layer including a polymer layer (see Mohan Fig. 56 and [0079] “non-conductive  between the first plurality of coil members and the interconnect layer (see Mohan Fig. 56).
Mohan and Herbert do not disclose the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.
	Wang discloses the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer (see Fig. 1B dielectric layer element 20 & 22, further including a silicon nitride layer element 20 between the polymer layer element 22 and the interconnect layer element 18; see [0012]).
	The dielectric layer material as taught by Wang is incorporated as the dielectric layer material of Mohan and Herbert. The combination discloses the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer as taught by Wang as the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer of Mohan and Herbert because the combination provides multiple passivation layers for protection for the interconnect layer, pad, and the other elements nearby (see Wang Fig. 1B and see [0012]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material for a dielectric material for providing electrical and mechanical passivation for at least an interconnect layer which connects to another conductive element through the dielectric material for to obtain predictable results of a multilayer dielectric material for which the material are provided as alternatives (see Wang [0012]; further, see evidentiary reference Webb Fig. 2 and [0037] which states that an insulating layer may be provided between a substrate and a magnetic layer for 

30.	Regarding Claim 25, insofar as the claim can be interpreted despite the 112 issues, Mohan discloses a method of forming an integrated circuit (see Figs. 9-13, 19-22, 31-34, 37-38, 47-50, and 54-56, second embodiment), comprising;
	forming a magnetic core layer (see Figs. 38A-C, element 972, see [0115] “magnetic core structure 972”) over a substrate (element 910, [0073] “semiconductor wafer 910”);
forming first and second pluralities of coil members (first plurality of coil member elements 930C and second plurality of coil member elements 980C), the first plurality of coil members being located between the magnetic core layer and the substrate (see Figs. 33-34), the magnetic core layer being located between the first and second pluralities of coil members (see Figs. 33-34);
a dielectric layer (see Fig. 56 element 922 and see [0078] “a non-conductive structure 922”) between the coil members and an interconnect layer (see Fig. 56 element 920, see [0077] “conductive pads 920” interconnect between elements 930 and element 916), the dielectric layer including a polymer layer (see Fig. 56 and [0079] “non-conductive structure 922 is formed by depositing a layer of photoimageable epoxy or polymer 924”) between the first plurality of coil members and the interconnect layer (see Fig. 56).
Mohan does not disclose forming a slot through at least one coil member of the of coil members, the slot extending along a length direction of the at least one coil member; and the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.

    PNG
    media_image2.png
    287
    861
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    286
    1001
    media_image3.png
    Greyscale

Herbert discloses (see embodiment of Figs. 6A-B and 8A-L, and see “Labeled Fig. 6B” above) forming a slot through at least one coil member of the of coil members (at least one coil member of the first plurality of coil member elements 108, second plurality of coil member elements 104), the slot extending along a length direction of the at least one coil member (see in particular Fig. 8G and [0065] “the grooves 103 and 107 are partially filled with conductive materials 104, 108 to form the inductor coils”).
The slot for each of the coil members as taught by Herbert is incorporated as a slot for each of the coil members for each of the member of Mohan. The combination discloses forming a slot through at least one coil member of the of coil members, the slot extending along a length direction of the at least one coil member (see Mohan, the elements 930C and 980C are combined to be each be slotted).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate combination discloses forming a slot through at least one coil member of the of coil members, the slot extending along a length direction of the at least one coil member as taught by Herbert as combination discloses forming a slot through at least one coil member of the of coil members, the slot extending along a length direction of the at least one coil member of Mohan because the combination allows adjustment of contact resistance and optimization of electrical and magnetic properties to a desired operation frequency in conjunction with, for example the structural shape, dimensions, and material of the coils and the core (see Herbert [0073-0074]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known unslotted coil members in a similar device for slotted coil members in a similar device where the two options are provided as alternatives to obtain predictable results (see Herbert [0065] “The structure of inductor 600 may be similar to the structure of the inductors 100, 200, and 300 as described above in FIGS. 1A-1E, FIGS. 2A-2F and 3A-3F respectively except that the grooves 103 and 107 are partially filled with conductive materials 104, 108 to form the inductor coils.”).
	Mohan and Herbert do not disclose the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.
	Wang discloses the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer (see Fig. 1B dielectric layer element 20 & 22, further including a silicon nitride layer element 20 between the polymer layer element 22 and the interconnect layer element 18; see [0012]).
	The dielectric layer material as taught by Wang is incorporated as the dielectric layer material of Mohan and Herbert. The combination discloses the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer as taught by Wang as the dielectric layer further including a silicon nitride layer between the polymer layer and the interconnect layer of Mohan and Herbert because the combination provides multiple passivation layers for protection for the interconnect layer, pad, and the other elements nearby (see Wang Fig. 1B and see [0012]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material for a dielectric material for providing electrical and mechanical passivation for at least an interconnect layer which connects to another conductive element through the dielectric material for to obtain predictable results of a multilayer dielectric material for which the material are provided as alternatives (see Wang [0012]; further, see evidentiary reference Webb Fig. 2 and [0037] which states that an insulating layer may be provided between a substrate and a magnetic layer for which the insulating layer may comprise one or more multiple layers including silicon nitride and polymers).

Allowable Subject Matter
31.	Claim 26 is allowed.

32.	Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 21, “a proper subset of the coil members of the first and second pluralities of coil members are slotted” – as instantly claimed and in combination with the additionally claimed limitations. Also see Applicant’s Arguments/Remarks of April 7, 2021 pg. 10 providing the meaning of “proper subset” which interpretation is utilized for the current claim.

34.	Claim 22, “a third coil member with no slot, the third coil member connected in series between the first and second coil members” – as instantly claimed and in combination with the additionally claimed limitations.

35.	Claim 23, “a third coil member with no slot, the third coil member connected in series between the first and second coil members” – as instantly claimed and in combination with the additionally claimed limitations.

36.	Claim 26, “the third coil member connected in series between the first and second coil members … the third coil member having no slot” – as instantly claimed and in combination with the additionally claimed limitations.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818